Exhibit 10.4

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Amended Agreement”) is
entered into this 10th day of October, 2005, by and between New Skies Satellites
B.V., an entity established under Dutch law (the “Company”) and Michael C.
Schwartz (the “Employee”).

 

WHEREAS the Company and the Employee have entered into that certain Employment
Agreement on or about August 2003 (the “2003 Agreement”), as amended and
restated as of November 1, 2004 (the “2004 Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the 2004 Agreement in
certain respects and to restate the 2004 Agreement to read in its entirety as
follows.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 


1.             EMPLOYMENT AND PERFORMANCE OF DUTIES

 


(A)   THE COMPANY WILL EMPLOY THE EMPLOYEE IN THE POSITION OF SENIOR VICE
PRESIDENT OF MARKETING AND CORPORATE DEVELOPMENT.  THE EMPLOYEE WILL REPORT TO
THE CEO OR COO (OR THE FUNCTIONAL EQUIVALENT THEREOF).  DURING THE TERM OF THIS
AMENDED AGREEMENT, THE EMPLOYEE SHALL PERFORM SUCH DUTIES AS MAY BE REQUESTED BY
THE COMPANY FROM TIME TO TIME.  THESE RESPONSIBILITIES MAY INCLUDE, BY WAY OF
EXAMPLE AND WITHOUT LIMITATION, THOSE SET FORTH IN THE ATTACHED JOB DESCRIPTION.


 


(B)   THE EMPLOYEE SHALL DEVOTE HIS FULL WORKING TIME, ENERGY AND ATTENTION TO
THE PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES AND SHALL DILIGENTLY AND
FAITHFULLY ENDEAVOR TO PROMOTE THE BUSINESS AND BEST INTERESTS OF THE COMPANY
AND ANY ENTITY THAT IS A DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF NEW SKIES
SATELLITES HOLDINGS LTD. (SUCH SUBSIDIARIES HEREINAFTER REFERRED TO AS THE
“AFFILIATES”).  IN PERFORMING HIS JOB DUTIES, THE EMPLOYEE WILL COMPLY WITH THE
COMPANY’S POLICIES, PROCEDURES AND INSTRUCTIONS.


 


(C)   THE EMPLOYEE’S NORMAL WORK LOCATION WILL BE THE COMPANY’S HEADQUARTERS
OFFICE IN THE HAGUE.  THE EMPLOYEE WILL BE EMPLOYED ON A FULL-TIME BASIS WITH
NORMAL WORKING HOURS AS SPECIFIED BY THE EMPLOYEE’S MANAGER.  THE COMPANY MAY
INSTRUCT THE EMPLOYEE TO TEMPORARILY PERFORM HIS DUTIES AT ANOTHER LOCATION OR
ON AN AMENDED WORK SCHEDULE, OR MAY CHARGE THE EMPLOYEE TEMPORARILY OR FOR
LONGER PERIODS WITH OTHER DUTIES, IN A REASONABLE MANNER AND CONSISTENT WITH
EMPLOYEE’S OVERALL DUTIES AND LEVEL OF RESPONSIBILITY.


 


(D)   THE EMPLOYEE MAY NOT OPERATE, PARTICIPATE IN THE MANAGEMENT, OPERATION OR
CONTROL OF, ACT AS AN EMPLOYEE, OFFICER, CONSULTANT, AGENT OR REPRESENTATIVE OF,
OR PROVIDE ANY SERVICES TO ANY ENTITY OR ANY TYPE OF BUSINESS OR SERVICE, IN
EACH CASE WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT.  IT SHALL NOT BE A
VIOLATION OF THIS SUBSECTION FOR THE EMPLOYEE TO (I) ACT OR SERVE AS A DIRECTOR,
TRUSTEE OR COMMITTEE MEMBER OF ANY CIVIC OR CHARITABLE ORGANIZATION, OR
(II) MANAGE HIS PERSONAL, FINANCIAL AND LEGAL AFFAIRS, AND THE COMPANY CONSENTS
TO EMPLOYEE’S SERVING ON THE BOARD OF DIRECTORS OF BIG BUDDY PERFORMANCE, INC.,
AND SOFT VAULT SYSTEMS, INC.;

 

--------------------------------------------------------------------------------


 


PROVIDED IN EACH CASE THAT SUCH ACTIVITIES, IN THE COMPANY’S JUDGMENT, DO NOT
INTERFERE WITH THE EMPLOYEE’S PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES
HEREUNDER.


 

(e) The Employee may not accept from any third party any gift of any nature
arising from or relating to Employee’s employment, without the Company’s prior
written consent or as permitted under any written Company policy.

 


2.             EFFECTIVE DATE


 

The effective date of this Amended Agreement is January 1, 2005 (the “Effective
Date”). The Employee’s employment commenced on 1st October 2003.

 


3.             COMPENSATION


 

As compensation for the agreements made by the Employee herein and the
performance by the Employee of his obligations hereunder, following the
Effective Date, during the employment period the Company shall pay the Employee
a base salary of U.S.$315,000 gross per annum (the “Base Salary”), payable in
accordance with the Company’s payroll policies and procedures then in effect. 
The Base Salary is inclusive of the “holiday pay” provided for under Dutch law.
Compensation for overtime work is included as part of the Employee’s Base Salary
and will not be separately compensated.  The Base Salary may be increased in the
future in the Company’s absolute discretion. Any such increased Base Salary
shall then become the Base Salary for all purposes hereunder. Payment of the
Base Salary shall he made in US$.  Translations to Euro for all purposes
hereunder (including, without limitation, for payroll, withholding and related
purposes) shall be made using the average US$-Euro exchange rate for the three
calendar months prior to the effective date of the 2003 Agreement.

 


4.             ANNUAL BONUS


 


(A)   AS COMPENSATION FOR THE AGREEMENTS MADE BY THE EMPLOYEE HEREIN AND THE
PERFORMANCE BY THE EMPLOYEE HEREUNDER (INCLUDING, WITHOUT LIMITATION, THE
PERFORMANCE OF ANNUAL BONUS OBJECTIVES ESTABLISHED BY THE COMPANY), THE EMPLOYEE
MAY BE ENTITLED TO AN ANNUAL CASH BONUS PURSUANT TO THE TERMS AND UNDER THE
CONDITIONS SET FORTH IN THE NEW SKIES ANNUAL BONUS PLAN, AS SUCH BONUS PLAN MAY
BE AMENDED FROM TIME TO TIME. WITH RESPECT TO EACH SUCH YEAR FOLLOWING THE
EFFECTIVE DATE, THE TARGET CASH BONUS SHALL BE 50% OF THE EMPLOYEE’S BASE SALARY
FOR THAT YEAR, SUBJECT TO THE ATTAINMENT OF CERTAIN TARGETS ESTABLISHED BY THE
COMPANY IN GOOD FAITH FOR THAT YEAR (THE “ANNUAL BONUS”). IT IS AGREED THAT THE
TARGET 50% BONUS LEVEL IS A TARGET AND NOT A MINIMUM BONUS AMOUNT. EXCEPT AS
OTHERWISE PROVIDED IN SECTION 6, NO BONUS SHALL BE PAYABLE FOR ANY YEAR IN WHICH
THE EMPLOYEE’S EMPLOYMENT IS TERMINATED PRIOR TO DECEMBER 31.


 


5.             TAX-FREE ALLOWANCE SUBJECT TO 30% RULING


 

If and insofar as the Employee has received or may receive a tax-free allowance
for extra-territorial costs under Section 9 of the 1965 Payroll Tax
Implementation Decree (as further described in clause (b) below), the following
shall apply:

 

2

--------------------------------------------------------------------------------


 


(A)   THE ORIGINALLY AGREED UPON WAGES FROM CURRENT EMPLOYMENT SHALL BE REDUCED
FOR EMPLOYMENT LAW PURPOSES SO THAT 100/70 OF THE ADJUSTED WAGES FROM CURRENT
EMPLOYMENT IS EQUAL TO THE ORIGINALLY AGREED UPON WAGES FROM CURRENT EMPLOYMENT.
AS USED HEREIN, “WAGES FROM CURRENT EMPLOYMENT” ARE ALL INCOME (IN CASH, CASH
EQUIVALENT, OR BENEFIT IN KIND) THAT IS SUBJECT TO WAGE TAX WITHHOLDING IN THE
NETHERLANDS.


 


(B)   THE EMPLOYEE SHALL RECEIVE AN ALLOWANCE FOR EXTRA-TERRITORIAL COSTS FROM
THE COMPANY, EQUAL TO 30/70 OF THE ADJUSTED WAGES FROM CURRENT EMPLOYMENT (THE
“ALLOWANCE”).


 


(C)   THE EMPLOYEE IS AWARE OF THE FACT THAT, IN VIEW OF THE APPLICABLE
REGULATIONS, AN ADJUSTMENT TO THE REMUNERATION AGREED UNDER THIS SECTION MAY
AFFECT ALL CONSIDERATIONS AND BENEFITS THAT ARE LINKED TO WAGES FROM CURRENT
EMPLOYMENT SUCH AS PENSION RIGHTS AND SOCIAL SECURITY BENEFITS.


 


(D)   THE INTENTION OF THIS SECTION IS TO AUTOMATICALLY APPLY SECTION 9 OF THE
1965 PAYROLL TAX IMPLEMENTATION DECREE TO ALL ELEMENTS OF WAGES FROM CURRENT
EMPLOYMENT THAT CAN BENEFIT FROM THIS SPECIAL PROVISION.


 


(E)   THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT, AS A RESULT OF THE ADJUSTMENTS
DESCRIBED IN CLAUSES (A) AND (B), THE EMPLOYEE’S ADJUSTED BASE SALARY (THE
“ADJUSTED BASE SALARY”) SHALL EQUAL 70/100 OF THE PREVIOUSLY AGREED BASE
SALARY.  THE EMPLOYEE HEREBY CONSENTS TO THIS ADJUSTMENT AND AGREES THAT IT
SHALL NOT CONSTITUTE A BREACH OF THIS AMENDED AGREEMENT OR GIVE RISE TO ANY
RIGHTS ON THE PART OF THE EMPLOYEE.  FOLLOWING ANY ADJUSTMENT HEREUNDER, ALL
REFERENCES IN THIS AMENDED AGREEMENT TO BASE SALARY SHALL BE DEEMED TO REFER TO
THE EMPLOYEE’S TOTAL BASE COMPENSATION, WHICH SHALL EQUAL THE SUM OF THE
ADJUSTED BASE SALARY AND AN ALLOWANCE EQUAL TO 30/70 OF THE ADJUSTED BASE
SALARY.  FOR THE AVOIDANCE OF DOUBT, THE TERM “ORIGINALLY AGREED UPON WAGES FROM
CURRENT EMPLOYMENT” SHALL REFER TO THE WAGES FROM CURRENT EMPLOYMENT IN EFFECT
IMMEDIATELY PRIOR TO THE ADJUSTMENTS DESCRIBED IN CLAUSES (A) AND (B).


 


6.             DURATION OF THE AMENDED AGREEMENT AND TERMINATION


 


(A)   THIS AMENDED AGREEMENT SHALL BE IN FORCE FOR AN INDEFINITE PERIOD OF TIME.
THE COMPANY AND EMPLOYEE EACH MAY TERMINATE THIS AMENDED AGREEMENT BY PROVIDING
AT LEAST ONE MONTH’S PRIOR WRITTEN NOTICE IN A “NOTICE OF TERMINATION” TO THE
OTHER PARTY HERETO IN ACCORDANCE WITH SECTION 17 (OR SUCH LONGER NOTICE AS MAY
BE REQUIRED BY LAW).  THE COMPANY SHALL BE ENTITLED TO PROVIDE PAY IN LIEU OF
NOTICE WHERE PERMITTED BY APPLICABLE LAW.  NO NOTICE SHALL BE REQUIRED IN THE
EVENT OF A TERMINATION FOR URGENT CAUSE (“DRINGENDE REDEN”).  FOR PURPOSES OF
THIS AMENDED AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE WHICH
SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN THIS AMENDED AGREEMENT
RELIED UPON, SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES
CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EMPLOYEE’S EMPLOYMENT UNDER
THE PROVISION SO INDICATED AND SHALL ATTACH ANY PRIOR NOTICES REQUIRED UNDER
THIS SECTION 6.


 


(B)   IN THE EVENT OF A TERMINATION OF THE EMPLOYEE’S EMPLOYMENT (1) BY THE
COMPANY WITHOUT CAUSE OR (2) BY THE EMPLOYEE FOR GOOD REASON (AS SUCH TERMS ARE
DEFINED

 

3

--------------------------------------------------------------------------------


 


BELOW), THE COMPANY SHALL PAY TO (OR IN THE CASE OF BUSINESS EXPENSES PURSUANT
TO CLAUSE (I), REIMBURSE) THE EMPLOYEE, OR HIS ESTATE IN THE EVENT OF HIS DEATH,
WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION, (I) THE EMPLOYEE’S
BASE SALARY THROUGH THE DATE OF TERMINATION (AS DEFINED BELOW) AND OUTSTANDING
BUSINESS EXPENSES (TO THE EXTENT NOT THERETOFORE PAID) AND ANY OTHER AMOUNTS DUE
TO THE EMPLOYEE BUT WHICH HAVE NOT BEEN PAID, (II) ANY EARNED BUT UNPAID ANNUAL
BONUS IN RESPECT OF A CALENDAR YEAR ENDING PRIOR TO OR COINCIDENT WITH THE DATE
OF TERMINATION, (III) AN ANNUAL BONUS EQUAL TO THE PRIOR YEAR’S ANNUAL BONUS
PRO-RATED FOR THE YEAR IN WHICH THE DATE OF TERMINATION OCCURS BASED ON THE
NUMBER OF DAYS OCCURRING IN SUCH YEAR PRIOR TO THE DATE OF TERMINATION, (IV) A
LUMP-SUM PAYMENT EQUAL TO TWO TIMES THE SUM OF (X) THE EMPLOYEE’S BASE SALARY
(AS IN EFFECT ON THE DATE OF TERMINATION) AND (Y) THE GREATER OF THE ANNUAL
BONUSES FOR EACH OF THE TWO MOST RECENTLY COMPLETED CALENDAR YEARS PRECEDING THE
CALENDAR YEAR IN WHICH THE DATE OF TERMINATION OCCURS, (V) REIMBURSEMENT FOR
OUTPLACEMENT SERVICES IN AN AMOUNT UP TO $25,000 UPON THE EMPLOYEE’S SUBMISSION
OF RECEIPTS FOR SUCH SERVICES, AND (VI) CONTINUATION OF MEDICAL AND DENTAL
BENEFITS UNDER THE COMPANY’S EMPLOYEE BENEFIT PLANS PROVIDING FOR SUCH BENEFITS,
FOR TWO YEARS FOLLOWING THE DATE OF TERMINATION; PROVIDED THE COMPANY’S
OBLIGATION TO PROVIDE CONTINUED WELFARE BENEFITS UNDER THIS CLAUSE (VI) SHALL BE
REDUCED TO THE EXTENT THAT EQUIVALENT COVERAGES AND BENEFITS (DETERMINED ON A
COVERAGE-BY-COVERAGE AND BENEFIT-BY-BENEFIT BASIS) ARE PROVIDED UNDER THE PLANS,
PROGRAMS OR ARRANGEMENTS OF A SUBSEQUENT EMPLOYER: AND PROVIDED FURTHER THAT IN
THE EVENT THAT THE EMPLOYEE IS PRECLUDED FROM CONTINUING FULL PARTICIPATION IN
THE COMPANY’S WELFARE BENEFIT PLANS THAT PROVIDE FOR THE BENEFITS DESCRIBED AND
CONTEMPLATED IN THIS CLAUSE (VI), THE EMPLOYEE SHALL BE PROVIDED WITH THE
AFTER-TAX ECONOMIC EQUIVALENT OF ANY BENEFIT OR COVERAGE FOREGONE.  FOR THIS
PURPOSE, THE ECONOMIC EQUIVALENT OF ANY BENEFIT OR COVERAGE FOREGONE SHALL BE
DEEMED TO BE THE TOTAL COST TO THE EMPLOYEE OF OBTAINING SUCH BENEFIT OR
COVERAGE HIMSELF ON AN INDIVIDUAL BASIS. PAYMENT OF SUCH AFTER-TAX ECONOMIC
EQUIVALENT SHALL BE MADE QUARTERLY. FOR PURPOSES OF THIS AMENDED AGREEMENT,
“DATE OF TERMINATION” SHALL MEAN ONE MONTH AFTER THE DATE ON WHICH A NOTICE OF
TERMINATION IS GIVEN OR ANY LATER DATE (AGREED UPON BY THE PARTIES, AFTER THE
GIVING OF SUCH NOTICE).


 

For purposes of this Amended Agreement, the term “Cause” shall mean: (i) a
willful and material violation by the Employee of any of Sections 1(d), 9 or 11
of this Amended Agreement (unless such violation is cured by the Employee within
thirty (30) days of receipt of a written notice from the Company which
specifically identifies the facts and circumstances of such violation); (ii) the
willful failure by the Employee to substantially perform the duties reasonably
assigned to him within the scope of the Employee’s duties and authority as
stated in Section 1(a) hereunder (other than as a result of physical or mental
illness or injury), after the Company delivers to the Employee a written demand
for substantial performance that specifically identifies the manner in which the
Employee has not substantially performed the Employee’s duties and provides the
Employee thirty (30) days to begin to substantially perform, provided that the
Company shall not have the right to terminate the Employee’s employment
hereunder for Cause if the Employee begins to substantially perform within such
thirty-day period; (iii) the Employee’s willful misconduct, willful waste of
corporate assets or gross negligence which in any such event substantially and
materially injures the Company or its Affiliates; or (iv) the indictment of the
Employee for a felony involving moral turpitude. In order for a termination to
be considered to be for Cause, the Notice of Termination must be delivered
within six (6) months of the date on which the Company first knows of the event
constituting Cause.

 

4

--------------------------------------------------------------------------------


 

For purposes of this Amended Agreement, the term “Good Reason” shall mean: (i) a
reduction by the Company in the Employee’s Base Salary; (ii) any failure by the
Company to pay any amounts due to the Employee within ninety (90) days of the
date such amount is due; (iii) any material diminution of the level of
responsibility or authority of the Employee, including the Employee’s reporting
duties (provided, however, that any change in Employee’s reporting duties
consistent with the Company’s rights under Section 1(a) shall not be deemed to
be “Good Reason”); (iv) any adverse change in Employee’s title or position;
(v) the failure by the Company to obtain from any successor an assumption of the
obligations of the Company as contemplated by Section 14(c) herein; (vi) the
Company requiring the Employee to be based at any office or location that is
more than 50 kilometers from the Company’s current corporate headquarters;
provided that with respect to any such relocation the Employee delivers a
written notice of such Good Reason termination to the Company within thirty (30)
days after receiving written notice from the Company of the possibility of such
event; and provided further that the Employee delivers a written notice to the
Company within six (6) months of the date on which the Employee first knows of
the event constituting Good Reason which specifically identifies the facts and
circumstances claimed by Employee to constitute Good Reason and the Company has
failed to cure such facts and circumstances within thirty (30) days after
receipt of such notice.

 

The payments provided in this Section 6(b) are (i) not subject to offset or
mitigation and (ii) conditioned upon and subject to the Employee executing a
valid general release and waiver, waiving all claims the Employee may have
against the Company, its Affiliates, directors, officers and employees.  The
Company shall have no additional obligations under this Amended Agreement except
for any benefits (other than benefits in the nature of severance pay) to which
the Employee is entitled under the terms of any employee benefit plan in which
he is eligible to participate.

 


7.             ANNUAL LEAVE; OTHER BENEFITS


 


(A)   ANNUAL LEAVE.  THE EMPLOYEE SHALL BE ENTITLED TO TWENTY-FIVE (25) DAYS
ANNUAL LEAVE PER YEAR, WHICH SHALL BE PRO-RATED DURING ANY PARTIAL YEAR OF
EMPLOYMENT.  THE EMPLOYEE’S LEAVE ENTITLEMENT, THE ABILITY TO CARRY FORWARD
VACATION TIME (IF ANY), AND THE CONDITIONS UNDER WHICH LEAVE MAY BE TAKEN SHALL
BE SUBJECT TO THE COMPANY’S POLICIES AND PROCEDURES THEN IN EFFECT.


 


(B)   COMPANY CAR.  THE COMPANY SHALL MAKE AVAILABLE TO EMPLOYEE DURING THE
EMPLOYMENT PERIOD, UNDER THE POLICIES AND PROCEDURES THEN IN EFFECT, A CAR
DETERMINED BY THE COMPANY TO BE SUITABLE TO EMPLOYEE’S POSITION.  THE EMPLOYEE
MAY ELECT TO RECEIVE A CASH PAYMENT IN LIEU OF SUCH CAR, IN AN AMOUNT TO BE
DETERMINED BY THE COMPANY.


 


(C)   HQLP.  THE EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN THE NEW SKIES
SATELLITES N.V. HEADQUARTERS LOCATION PREMIUM PLAN, AS SUCH PLAN MAY BE AMENDED
BY THE COMPANY FROM TIME TO TIME.


 


(D)   OTHER BENEFITS.  THE EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN MEDICAL
AND DENTAL PLANS AND OTHER BENEFITS AND PERQUISITES GENERALLY PROVIDED TO OTHER
SENIOR EXECUTIVES OF THE COMPANY EMPLOYED IN THE NETHERLANDS.  THE EMPLOYEE
SHALL BE ENTITLED TO PARTICIPATE IN ANY

 

5

--------------------------------------------------------------------------------


 


PLAN PROVIDING FOR BENEFITS IN THE NATURE OF SEVERANCE PAY ONLY TO THE EXTENT
SET FORTH IN A WRITTEN AGREEMENT VALIDLY ENTERED INTO BY THE COMPANY.


 


8.             PERSONAL INFORMATION


 

The Employee will provide the Company with personal data as and when requested
by the Company for administrative, tax and other reasons and will promptly
notify the Company of any change to such data.  Without limiting the generality
of the previous sentence, the Employee shall provide all data that may be
required under the Act Advancement Proportional Participation Work Aliens (Wet
Bevordering Evenredige Arbeidsdeelname Allochtonen), the Obligation to Carry
Identification Papers Act (Wet op de Identificatieplicht), and other applicable
laws and regulations.

 


9.             NON -SOLICITATION AND NON-COMPETITION


 


(A)   DURING THE EMPLOYMENT PERIOD AND FOR ONE YEAR FOLLOWING THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, THE EMPLOYEE AGREES NOT
TO OFFER EMPLOYMENT TO ANY EMPLOYEE OF THE COMPANY (OR ANY OF THE COMPANY’S
AFFILIATES), NOT TO ATTEMPT TO INDUCE ANY SUCH EMPLOYEE TO LEAVE THE EMPLOY OF
THE COMPANY OR ANY OF ITS AFFILIATES, AND NOT TO SOLICIT ANY CLIENTS OR
SUPPLIERS OF THE COMPANY OR ITS AFFILIATES TO DO BUSINESS WITH ANY COMPETING
BUSINESS OF THE COMPANY OR ITS AFFILIATES.


 


(B)   EMPLOYEE AGREES NOT TO ENGAGE IN ANY ASPECT OF THE SATELLITE BUSINESS (AS
DEFINED BELOW) FOR ONE YEAR FOLLOWING THE TERMINATION OF EMPLOYEE’S EMPLOYMENT
FOR ANY REASON, OTHER THAN A TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE
EMPLOYEE FOR GOOD REASON.  EMPLOYEE SHALL BE DEEMED TO BE ENGAGING IN THE
SATELLITE BUSINESS IF HE, DIRECTLY OR INDIRECTLY AND WHETHER OR NOT FOR
COMPENSATION, RENDERS PERSONAL SERVICES OF ANY KIND IN ANY CAPACITY FOR ANY
COMPETITOR.  AS USED HEREIN, A “COMPETITOR” SHALL MEAN ANY CORPORATION, FIRM,
PARTNERSHIP, PROPRIETORSHIP, OR OTHER ENTITY WHICH ENGAGES IN THE SATELLITE
BUSINESS; AND THE “SATELLITE BUSINESS” SHALL MEAN THE BUSINESS OF COMMUNICATION
OF ELECTRONIC VIDEO, DATA, INTERNET/INTERNET PROTOCOL, VOICE, OR OTHER
INFORMATION (INDIVIDUALLY AND COLLECTIVELY, “INFORMATION”) BY TRANSMISSION VIA
SATELLITE OPERATING IN THE FIXED SATELLITE SERVICE FREQUENCIES FOR HIRE
(“SATELLITE TRANSMISSION”), OR ANY OTHER BUSINESS THAT IS THE SAME OR
SUBSTANTIALLY THE SAME AS ANY LINE OR LINES OF BUSINESS ENGAGED IN BY THE
COMPANY OR ITS AFFILIATES AT THE TIME OF TERMINATION OF EMPLOYMENT OR THAT THE
COMPANY OR ITS AFFILIATES HAS BEGUN MAKING MATERIAL PREPARATIONS TO ENTER PRIOR
TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE PREVIOUS SENTENCE, “SATELLITE BUSINESS” SHALL NOT INCLUDE THE
BUSINESS OF COMMUNICATION OF INFORMATION BY TRANSMISSION VIA MEANS OTHER THAN
VIA SATELLITE TRANSMISSION UNLESS THE COMPANY OR ITS AFFILIATES IS ENGAGED IN,
AT THE TIME OF TERMINATION OF EMPLOYMENT, OR HAS BEGUN MAKING MATERIAL
PREPARATIONS TO ENTER PRIOR TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT,
COMMUNICATION OF INFORMATION BY TRANSMISSION VIA SUCH MEANS OF NON-SATELLITE
COMMUNICATION.


 


(C)   THE RESTRICTIONS OF THIS SECTION SHALL BE DEEMED TO BE SEPARATE
RESTRICTIONS WITH RESPECT TO EACH GEOGRAPHIC AREA, TIME PERIOD, AND ACTIVITY
COVERED THEREBY, AND EACH SHALL BE ENFORCEABLE BY THE COMPANY INDEPENDENTLY.
EMPLOYEE HEREBY AGREES THAT IF, IN ANY JUDICIAL PROCEEDING, A COURT SHALL REFUSE
TO ENFORCE ANY SUCH SEPARATE RESTRICTION, THEN SUCH UNENFORCEABLE

 

6

--------------------------------------------------------------------------------


 


RESTRICTION SHALL BE DEEMED ELIMINATED FROM THIS AMENDED AGREEMENT FOR THE
PURPOSE OF SUCH PROCEEDING ONLY TO THE EXTENT NECESSARY TO PERMIT THE REMAINING
RESTRICTIONS CONTAINED IN THIS SECTION TO BE ENFORCED.


 


(D)   THE PARTIES HEREBY DECLARE THAT IT IS IMPOSSIBLE TO MEASURE IN MONEY THE
DAMAGES WHICH WILL ACCRUE TO THE COMPANY BY REASON OF A FAILURE BY EMPLOYEE TO
PERFORM ANY OF HIS OBLIGATIONS UNDER THIS SECTION OR UNDER SECTION 11
(CONFIDENTIALITY; INTELLECTUAL PROPERTY AND OWNERSHIP OF WORK PRODUCT).  IF THE
COMPANY OR ANY OF ITS AFFILIATES INSTITUTES ANY ACTION OR PROCEEDING TO ENFORCE
THE PROVISIONS HEREOF, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EMPLOYEE HEREBY WAIVES THE CLAIM OR DEFENCE THAT THE COMPANY OR ITS AFFILIATES
HAS AN ADEQUATE REMEDY AT LAW, AND EMPLOYEE SHALL NOT URGE IN ANY SUCH ACTION OR
PROCEEDING THE CLAIM OR DEFENCE THAT ANY SUCH REMEDY AT LAW EXISTS.  IN THE
EVENT THIS SUBSECTION IS NOT ENFORCED, IN WHOLE OR IN PART, THE COMPANY RESERVES
THE RIGHT TO SEEK COSTS AND DAMAGES FOR ANY BREACH OF THIS SECTION. CONTRARY TO
WHICH IS STIPULATED IN ARTICLE 7:650, SECTION 3, DUTCH CIVIL CODE, THE PENALTY
WILL BE TO THE ADVANTAGE OF THE COMPANY.


 


(E)   THE RESTRICTIONS IN THIS SECTION SHALL BE IN ADDITION TO ANY RESTRICTIONS
IMPOSED ON THE EMPLOYEE BY STATUTE OR AT COMMON LAW AND SHALL SURVIVE ANY
TERMINATION OF THIS AMENDED AGREEMENT.


 


10.          DAMAGES


 

Contrary to the proviso of articles 6: l 70 paragraph 3 and 7:661 paragraph 1
Civil Code of The Netherlands, if an Employee is insured and is covered by such
insurance for damages caused to the Company in the performance of his duties,
the Employee will pay the Company (or a third party to whom the Company is
liable) for such damages up to the amount of the insurance coverage.  This
provision shall apply even if the damages are not the result of malice
aforethought or conscious recklessness of the Employee.

 


11.          CONFIDENTIALITY; INTELLECTUAL PROPERTY AND OWNERSHIP OF WORK
PRODUCT


 


(A)   THE EMPLOYEE SHALL NOT APPROPRIATE FOR HIS OWN USE, DISCLOSE, DIVULGE,
FURNISH, OR MAKE AVAILABLE TO ANY PERSON, UNLESS IN THE NORMAL COURSE OR
BUSINESS OR WITH THE COMPANY’S PRIOR WRITTEN CONSENT, ANY CONFIDENTIAL OR
PROPRIETARY INFORMATION CONCERNING THE COMPANY OR ITS AFFILIATES, INCLUDING
WITHOUT LIMITATION ANY CONFIDENTIAL OR PROPRIETARY INFORMATION CONCERNING THE
OPERATIONS, PLANS OR METHODS OF DOING BUSINESS OF THE COMPANY OR ITS AFFILIATES
(THE “INFORMATION”); PROVIDED THAT THE TERM “INFORMATION” SHALL NOT INCLUDE SUCH
INFORMATION WHICH IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS
A RESULT OF A DISCLOSURE BY EMPLOYEE IN VIOLATION OF THIS AMENDED AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, THE EMPLOYEE MAY DISCLOSE INFORMATION TO THE
EXTENT HE IS COMPELLED TO DO SO BY LAW OR THE RULES OR REGULATIONS OF ANY
REGULATORY BODY TO WHICH HE IS SUBJECT, PROVIDED THAT THE EMPLOYEE MUST USE
COMMERCIALLY REASONABLE EFFORTS TO PROVIDE THE COMPANY WITH A COPY OF ALL
RELEVANT DOCUMENTS PROMPTLY UPON RECEIPT (AND PRIOR TO MAKING ANY DISCLOSURE)
AND MUST ASSIST THE COMPANY, AS AND WHEN REASONABLY REQUESTED AND AS PERMITTED
BY LAW AND/OR APPLICABLE JUDICIAL OR ADMINISTRATIVE ORDER, IN TAKING SUCH ACTION
AS THE COMPANY DEEMS APPROPRIATE IN RELATION TO SUCH SUBPOENA OR REQUEST.

 

7

--------------------------------------------------------------------------------


 


(B)   THE EMPLOYEE AGREES THAT ALL RIGHT, TITLE AND INTEREST IN AND TO ALL WORKS
OF WHATEVER NATURE GENERATED IN WHOLE OR IN PART IN THE COURSE OF OR AS A DIRECT
OR INDIRECT RESULT OF HIS EMPLOYMENT OR IN THE ONE YEAR PERIOD FOLLOWING ANY
TERMINATION OF SUCH EMPLOYMENT (COLLECTIVELY, “WORK PRODUCT”), INCLUDING ALL
RIGHTS OF INTELLECTUAL PROPERTY ACCORDING TO NETHERLANDS OR APPLICABLE FOREIGN
LAW, RESIDE WITH AND WILL FULLY ACCRUE TO THE COMPANY AND ITS AFFILIATES. WORK
PRODUCT SHALL INCLUDE, WITHOUT LIMITATION: PATENTS, REGISTERED MODELS, DESIGNS,
COPYRIGHTS, INVENTIONS, IMPROVEMENTS, DISCOVERIES, PROCESSES, PROGRAMS, SYSTEMS,
PERFORMANCES IN THE FIELD OF INDUSTRIAL DESIGN, METHODOLOGIES, COMPUTER
PROGRAMMES AND EDUCATIONAL SYSTEMS. IT IS THE COMPANY’S ABSOLUTE DISCRETION TO
APPLY OR NOT FOR PROTECTION OF THE RIGHTS FALLING TO IT, SUCH AS PATENTS, UNDER
THIS SECTION.  THE EMPLOYEE SHALL INFORM THE COMPANY OF ALL ACHIEVEMENTS
OBTAINED BY HIM THAT MAY LEAD TO THE CREATION OF WORK PRODUCT.  WORK PRODUCT
SHALL NOT INCLUDE ANY WORKS THAT THE EMPLOYEE CAN DEMONSTRATE HAVE BEEN
DEVELOPED ENTIRELY BY HIM ON HIS OWN TIME AND OUTSIDE OF WORKING HOURS, WITHOUT
THE USE OF THE COMPANY’S OR ITS AFFILIATES’ FACILITIES, SUPPLIES, EQUIPMENT,
INFORMATION, MATERIALS OR TRADE SECRETS AND THAT DID NOT RESULT, DIRECTLY OR
INDIRECTLY FROM WORK PERFORMED BY THE EMPLOYEE ON BEHALF OF THE COMPANY OR ITS
AFFILIATES.


 


(C)   INSOFAR AS NECESSARY, THE EMPLOYEE HEREBY ASSIGNS ALL RIGHTS MENTIONED IN
SUBSECTION (B) TO THE COMPANY AND ITS AFFILIATES, WHO HEREBY ACCEPT SUCH
ASSIGNMENT.  THE EMPLOYEE WILL, THROUGHOUT THE DURATION OF THIS AMENDED
AGREEMENT AND AFTER THE TERMINATION HEREOF, RENDER SUCH ASSISTANCE AS MAY BE
REASONABLY REQUESTED BY THE COMPANY, FREE OF CHARGE, TO OBTAIN AND PERFECT THESE
RIGHTS, TO REGISTER THESE RIGHTS IN THE NAME OF THE COMPANY OR ITS AFFILIATES,
AND TO EXERCISE THESE RIGHTS AGAINST THIRD PARTIES; PROVIDED, HOWEVER, THAT THE
COMPANY SHALL PAY THE EMPLOYEE FOR ASSISTANCE IN EXCESS OF FIVE HOURS ON AN
HOURLY BASIS, DETERMINED ON A PRO RATA BASIS WITH REFERENCE TO THE EMPLOYEE’S
BASE SALARY.  THE EMPLOYEE HEREBY GRANTS THE COMPANY AN IRREVOCABLE POWER OF
ATTORNEY TO PERFORM THE ABOVE-MENTIONED ACTIONS IN THE NAME OF THE EMPLOYEE. 
THE EMPLOYEE HEREBY WAIVES ANY RIGHTS HE MAY HAVE TO ASSERT MORAL RIGHTS WITH
RESPECT TO ANY WORK PRODUCT AND RENOUNCES ANY POSSIBLE CLAIMS TO PAYMENTS FOR
SUCH WORK PRODUCT (OTHER THAN THE BASE SALARY) TO THE MAXIMUM EXTENT PERMITTED
BY LAW.


 


(D)   THE OBLIGATIONS SET FORTH IN THIS SECTION SHALL BE IN ADDITION TO ANY
RESTRICTIONS OR OBLIGATIONS IMPOSED ON EMPLOYEE BY STATUTE OR AT COMMON LAW AND
SHALL SURVIVE ANY TERMINATION OF THIS AMENDED AGREEMENT.


 


(E)   EACH OF THE RIGHTS AND RESTRICTIONS IN THIS SECTION SHALL BE ENFORCEABLE
BY THE COMPANY INDEPENDENTLY.


 


(F)   THE COMPANY RESERVES THE RIGHT TO SEEK COSTS AND DAMAGES FOR ANY BREACH OF
THIS SECTION. CONTRARY TO WHICH IS STIPULATED IN ARTICLE 7:650, SECTION 3, DUTCH
CIVIL CODE, THE PENALTY WILL BE TO THE ADVANTAGE OF THE COMPANY.


 


12.          RETURN OF COMPANY PROPERTY AND CONFIDENTIAL INFORMATION


 

At the end of the employment period, or earlier, at the Company’s request, the
Employee shall return to the Company all materials and property belonging to the
Company and its Affiliates (and, in the case of data, documents, and other
Information, all Information relating

 

8

--------------------------------------------------------------------------------


 

to the Company, its business and business opportunities, or its officers,
directors, employees. shareholders, customers, and Affiliates), including
without limitation and where applicable, company car, mobile telephone, credit
cards, computers and computer peripherals, computer programs, files, other
electronic data and software, all documents, in whatever form, and all copies
(in whatever form) thereof.  All property shall be returned in good repair and
working order, subject only to ordinary and reasonable wear and tear.

 


13.          DATA CARRIERS, MATERIALS, TOOLS AND RESTITUTION


 

The Employee will be permitted to make use of certain Company instruments,
materials, information and data processing systems when performing Employee’s
duties.  The Employee may not publish, copy, or alter in any way any such
materials, information, software, systems, or data, other than as instructed by
the Company in writing.

 


14.          AMENDMENT; ASSIGNMENT


 


(A)   PURSUANT TO ARTICLE 613 BOOK 7 OF THE DUTCH CIVIL CODE, THE COMPANY
RESERVES THE RIGHT TO AMEND THIS AMENDED AGREEMENT UNILATERALLY TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, IF THE
COMPANY’S INTERESTS IN INTRODUCING THE AMENDMENT CONCERNED ARE SO SIGNIFICANT
THAT, IN ACCORDANCE WITH THE PRINCIPLES OF REASONABLENESS AND FAIRNESS, THEY
MUST TAKE PRECEDENCE OVER ANY INTERESTS OF THE EMPLOYEE THAT COULD BE HARMED BY
THE AMENDMENT).  WHERE THE EMPLOYEE’S CONSENT IS REQUIRED BY APPLICABLE LAW, THE
EMPLOYEE AGREES TO ACCEPT REASONABLE PROPOSALS MADE BY THE COMPANY REGARDING
CHANGES IN THE EMPLOYMENT CONDITIONS, EITHER PRIMARY OR SECONDARY, SHOULD THE
COMPANY DECIDE THAT SUCH IS NECESSARY IN VIEW OF THE CIRCUMSTANCES.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION, THE COMPANY MAY NOT
UNILATERALLY LOWER THE EMPLOYEE’S BASE SALARY OR REDUCE THE LEVEL OF EMPLOYEE’S
ANNUAL ON-TARGET BONUS ELIGIBILITY BELOW 50% OF EMPLOYEE’S BASE SALARY.


 


(B)   (I)  THIS AMENDED AGREEMENT IS BINDING ON AND IS FOR THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, HEIRS, EXECUTORS, ADMINISTRATORS
AND OTHER LEGAL REPRESENTATIVES.  NEITHER THIS AMENDED AGREEMENT NOR ANY RIGHT
OR OBLIGATION UNDER THIS AMENDED AGREEMENT MAY BE ASSIGNED, TRANSFERRED, PLEDGED
OR ENCUMBERED BY THE COMPANY OR BY THE EMPLOYEE.


 


(II)       THE COMPANY SHALL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT,
BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF
THE BUSINESS AND/OR ASSETS OF THE COMPANY EXPRESSLY TO ASSUME AND AGREE TO
PERFORM THIS AMENDED AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT
THE COMPANY WOULD HAVE BEEN REQUIRED TO PERFORM THEM IF NO SUCH SUCCESSION HAD
TAKEN PLACE.  AS USED IN THIS AMENDED AGREEMENT, ALL REFERENCES TO “COMPANY”
SHALL MEAN BOTH THE COMPANY AND ANY SUCH SUCCESSOR THAT ASSUMES AND AGREES TO
PERFORM THIS AMENDED AGREEMENT BY OPERATION OF LAW OR OTHERWISE.


 


15.          WITHHOLDING


 

The Company may withhold from any amounts payable to Employee hereunder any
taxes or other amounts that the Company may reasonably determine are required to
be withheld pursuant to any applicable law, regulation, or benefit plan. In
addition, upon the

 

9

--------------------------------------------------------------------------------


 

termination of Employee’s employment, the Company may withhold from any final
payment to Employee any amounts that are legally due from Employee to the
Company.

 


16.          EXCISE TAX MATTERS


 

(a)           Anything in this Amended Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this Amended
Agreement or otherwise (a “Payment”), would be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the United States Internal Revenue Code
(the “Code”), then Employee shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount equal to the lesser of (i) $1,000,000 and
(ii) the amount necessary such that after payment by Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments; provided that, in the event it shall be
determined that, if in lieu of receiving the Gross-Up Payment, the Employee
would, if the amounts constituting “parachute payments” for purposes of
Section 280G of the Code which would otherwise be payable to the Employee were
reduced (as so reduced, the “Reduced Amount” ), be entitled to receive and
retain, on a net after-tax basis, an amount that is greater than the amount, on
a net after-tax basis, that the Employee would be entitled to retain upon his
receipt of the Gross-Up Payment, then Employee shall not be entitled to the
Gross-Up Payment but rather shall only be entitled to the Reduced Amount.

 

(b)           All determinations required to be made under this Section 16,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment (or whether there will be a Reduced Amount and the amount of
such Reduced Amount) and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized accounting firm
appointed by the Company and reasonably acceptable to the Employee (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Employee within ten business days of the receipt of notice from
Employee that there has been a Payment, or such earlier time as is requested by
the Company; provided that for purposes of determining the amount of any
Gross-Up Payment, Employee shall be deemed to pay federal income tax at the
highest marginal rates applicable to individuals in the calendar year in which
any such Gross-Up Payment is to be made and deemed to pay state and local income
taxes at the highest marginal rates applicable to individuals in the state or
locality of Employee’s residence and/or place of employment in the calendar year
in which any such Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes that can be obtained from deduction of such state and
local taxes, taking into account limitations applicable to individuals subject
to federal income tax at the highest marginal rates.  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment,
as determined pursuant to this Section 16, shall be paid by the Company to
Employee five days prior to when due (or to the appropriate taxing authority on
Employee’s behalf when due).  If the Accounting Firm determines that no Excise
Tax is payable by Employee or that the Reduced Amount will apply, it shall so
indicate to Employee in writing.  Subject to the following sentence and
Section 16(c) hereof, any determination by the Accounting Firm shall be binding
upon the Company and

 

10

--------------------------------------------------------------------------------


 

Employee.  As a result of the uncertainty in the application of Section 4999 of
the Code, it is possible that the amount of the Gross-Up Payment determined by
the Accounting Firm to be due to (or on behalf of) Employee was lower than the
amount actually due (“Underpayment”).  In the event that the Company exhausts
its remedies pursuant to Section 16(c) and Employee thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Employee.

 

(c)           Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten business days after Employee is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid.  Employee shall not
pay such claim prior to the expiration of the thirty day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due).  If
the Company notifies Employee prior to the expiration of such period that it
desires to contest such claim, Employee shall (i) give the Company any
information reasonably requested by the Company relating to such claim,
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company, (iii) cooperate with the Company in
good faith in order to effectively contest such claim and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Employee harmless, on an after-tax basis,
for any Excise Tax or income tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 16(c),
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Employee to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Employee agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, further, that
if the Company directs Employee to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to Employee, on an
interest-free basis, and shall indemnify and hold Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; provided, further,
that if Employee is required to extend the statute of limitations to enable the
Company to contest such claim, Employee may limit this extension solely to such
contested amount.  The Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Employee shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(d)           If, after the receipt by Employee of an amount paid or advanced by
the Company pursuant to this Section 16, Employee becomes entitled to receive
any refund with

 

11

--------------------------------------------------------------------------------


 

respect to a Gross-Up Payment, Employee shall (subject to the Company’s
complying with the requirements of Section 16(c)) promptly pay to the Company
the amount of such refund received (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by Employee of
an amount advanced by the Company pursuant to Section 16(c), a determination is
made that Employee shall not be entitled to any refund with respect to such
claim and the Company does not notify Employee in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of the Gross-Up Payment required to be paid.

 


17.          NOTICE


 

Any notice or other communication required or permitted under this Amended
Agreement shall be effective only if it is in writing and delivered personally
or sent by registered or certified mail, postage prepaid, addressed as follows
(or if it is sent through any other method agreed upon by the parties):

 

If to the Company:

 

New Skies Satellites B.V.
Rooseveltplantsoen 4
2517 KR The Hague
The Netherlands
Attention: Human Resources

 

with a copy to:

 

New Skies Satellites B.V.
Rooseveltplantsoen 4
2517 KR The Hague
The Netherlands
Attention: General Counsel

 

If to the Employee:

 

Michael Schwartz
Statenlaan 20
2582 GM The Hague
The Netherlands

 

or to such other address as any party hereto may designate by notice to the
others, and shall be deemed to have been given upon receipt.

 

12

--------------------------------------------------------------------------------


 


18.          ENTIRE AGREEMENT; SEVERABILITY; APPLICABLE LAW; DISSOLUTION
PROCESS; COUNTERPARTS; MISCELLANEOUS


 

This Amended Agreement constitutes the entire agreement between the parties with
respect to Employee’s employment and supersedes any prior understandings or
agreements.  This Amended Agreement shall be governed by the laws of the
Netherlands.  If any provision of this Amended Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.  At the Company’s request and subject to the Company’s compliance
with applicable law and this Amended Agreement, the Employee agrees to take all
steps necessary or appropriate to terminate this Amended Agreement as of the end
of the minimum applicable notice period on the terms and conditions set forth in
this Amended Agreement, by dissolution by the District Court, Cantonal Division,
location The Hague.  This Amended Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument. Notwithstanding any provision in this
Agreement to the contrary, any payment otherwise required to be made hereunder
to the Employee at any date as a result of the termination of the Employee’s
employment hereunder shall be delayed for such period of time as may be
necessary to meet the requirements of Section 409A(a)(2)(B)(i) of the Code. On
the earliest date on which such payments can be made without violating the
requirements of Section 409A(a)(2)(B)(i) of the Code, there shall be paid to
Employee (or if Employee has died, to his estate), in a single cash lump sum, an
amount equal to the aggregate amount of all payments delayed pursuant to the
preceding sentence.

 

IN WITNESS WHEREOF, the parties have executed this Amended Agreement as of the
date first written above.

 

 

NEW SKIES SATELLITES B.V.

 

 

 

 

 

/s/ Daniel S. Goldberg

 

 

Daniel S. Goldberg

 

Chief Executive Officer

 

 

 

 

 

/s/ Michael C. Schwartz

 

 

Michael C. Schwartz

 

13

--------------------------------------------------------------------------------